Case 3:19-cv-01537-BEN-JLB Document 86 Filed 01/27/21 PageID.9550 Page 1 of 30



  1   XAVIER BECERRA
      Attorney General of California
  2   State Bar No. 118517
      MARK R. BECKINGTON
  3   Supervising Deputy Attorney General
      State Bar No. 126009
  4   PETER H. CHANG
      Deputy Attorney General
  5   State Bar No. 241467
      JOSE A. ZELIDON-ZEPEDA
  6   Deputy Attorney General
      State Bar No. 227108
  7   JOHN D. ECHEVERRIA
      Deputy Attorney General
  8   State Bar No. 268843
      455 Golden Gate Avenue, Suite 11000
  9    San Francisco, CA 94102-7004
       Telephone: (415) 510-3479
 10    Fax: (415) 703-1234
       E-mail: John.Echeverria@doj.ca.gov
 11   Attorneys for Defendant
 12                     IN THE UNITED STATES DISTRICT COURT
 13                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 14                                     CIVIL DIVISION
 15
 16   JAMES MILLER, et al.,                       3:19-cv-01537-BEN-JLB
 17                                   Plaintiffs, DEFENDANTS’ PROPOSED
                                                  FINDINGS OF FACT AND
 18                v.                             CONCLUSIONS OF LAW
 19   CALIFORNIA ATTORNEY                       Date:              February 3, 2021
      GENERAL XAVIER BECERRA,                   Time:              10:00 a.m.
 20   et al.,                                   Dept:              5A
                                                Judge:             Hon. Roger T. Benitez
 21                                 Defendants. Trial Date:        February 3, 2021
                                                Action Filed:      August 15, 2019
 22
 23
 24
 25
 26
 27
 28

         Defendants’ Proposed Findings of Fact & Conclusions of Law (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 86 Filed 01/27/21 PageID.9551 Page 2 of 30



  1                                         TABLE OF CONTENTS
  2
                                                                                                                    Page
  3   PROPOSED FINDINGS OF FACT .......................................................................... 1
  4       I.    The Roberti-Roos Assault Weapons Control Act ................................ 1
          II.  Assault Weapons Are Dangerous ......................................................... 3
  5            A.     Detachable Magazines ................................................................ 3
  6            B.     Large Capacity Magazines ......................................................... 4
  7            C.     Fixed LCMs ................................................................................ 4
               D.     Pistol Grips, Thumbhole Stocks, and Barrel Shrouds ................ 5
  8            E.     Folding and Telescoping Stocks and Rifles Shorter than
  9                   30 Inches in Length .................................................................... 6
               F.     Flash Suppressors ....................................................................... 7
 10            G.     Threaded Pistol Barrels .............................................................. 7
 11            H.     Grenade and Flare Launchers ..................................................... 8
 12       III. Assault Weapons Are Unusual and Not “In Common Use” ................ 8
          IV. Assault Weapons Are More Suited for Offensive and Military
 13            Use and Not Well Suited for Civilian Self-Defense ........................... 11
 14       V.   Assault Weapons Are Disproportionally Used in Crime, Mass
               Shootings, and Against Law Enforcement, Resulting in More
 15            Casualties. ........................................................................................... 15
          VI. The AWCA Furthers the State’s Important Public Safety
 16            Interests. .............................................................................................. 17
 17   CONCLUSIONS OF LAW ..................................................................................... 19
          I.   Assault Weapons Are Not Protected Under the Second
 18            Amendment Because They Are Dangerous and Unusual................... 19
 19       II.  Assault Weapons Are, Like the M-16, Most Useful in Military
               Service. ................................................................................................ 21
 20       III. The AWCA Is, Like Longstanding Firing-Capacity Regulations,
               a Valid State Regulation. .................................................................... 21
 21       IV. Intermediate Scrutiny Applies Because Any Burden Here on a
 22            Second Amendment Right Is Not Severe. .......................................... 23
          V.   The AWCA Is Reasonably Fitted to Important Government
 23            Interests. .............................................................................................. 24
 24       VI.   Alternatively, the AWCA Satisfies Strict Scrutiny. .......................... 26

 25
 26
 27
 28
                                                                i
          Defendants’ Proposed Findings of Fact & Conclusions of Law (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 86 Filed 01/27/21 PageID.9552 Page 3 of 30



  1                             PROPOSED FINDINGS OF FACT1
  2   I.      THE ROBERTI-ROOS ASSAULT WEAPONS CONTROL ACT
  3               1.   The Roberti-Roos Assault Weapons Control Act (the “AWCA”) was
  4   original enacted in 1989.
  5               2.   The AWCA initially defined as assault weapons certain semiautomatic
  6   rifles, pistols, and shotguns identified by make and model. See Cal. Penal Code
  7   § 30510.
  8               3.   In enacting the AWCA, the Legislature found that an assault weapon
  9   “has such a high rate of fire and capacity for firepower that its function as a
 10   legitimate sports or recreational firearm is substantially outweighed by the danger
 11   that it can be used to kill and injure human beings.” Cal. Penal Code § 30505(a).
 12               4.   The AWCA rendered it a felony to manufacture, import, sell, or
 13   possess any of the listed firearms without a permit. Silveira v. Lockyer, 312 F.3d
 14   1052, 1057 (9th Cir. 2002), abrogated on other grounds by District of Columbia v.
 15   Heller, 554 U.S. 570 (2008).
 16               5.   After the Legislature enacted the AWCA, gun manufacturers began to
 17   produce “copycat” weapons to evade the statute’s restrictions. Silveira, 312 F.3d at
 18   1058 n.5. In response, in 2000, the Legislature enacted Senate Bill 23 to, among
 19   other things, add a flexible, features-based definition of “assault weapons” to the
 20   AWCA, which is now codified at California Penal Code section 30515(a).
 21
 22
 23           1
               The proposed findings of fact presented here comprise “legislative, as
      opposed to adjudicative, facts.” Daggett v. Comm’n on Governmental Ethics &
 24   Election Practices, 205 F.3d 445, 455-56 (1st Cir. 2000). Due to the compressed
      pre-trial discovery schedule and delays in obtaining available dates to depose
 25   Plaintiffs’ witnesses, Defendants have not yet received transcripts for many of the
      depositions, despite requests to expedite the preparation of the transcripts. The
 26   parties had jointly requested leave to continue the deadline for proposed findings of
      fact and conclusions of law. Dkt. 78. Defendants reserve the right to amend or
 27   supplement these proposed findings of fact and conclusions of law, or seek further
      leave to do so, after conclusion of the trial.
 28
                                                   1
           Defendants’ Proposed Findings of Fact & Conclusions of Law (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 86 Filed 01/27/21 PageID.9553 Page 4 of 30



  1             6.   Under section 30515(a), a rifle qualifies as an “assault weapon” if it is
  2   (1) a semiautomatic, centerfire rifle that does not have a fixed magazine,2 but has
  3   any one of the following features: a pistol grip that protrudes conspicuously
  4   beneath the action of the rifle, a thumbhole stock, a folding or telescoping stock, a
  5   grenade or flare launcher, a flash suppressor, or a forward pistol grip; (2) a
  6   semiautomatic, centerfire rifle that has a fixed large-capacity magazine (“LCM”);
  7   or (3) a semiautomatic, centerfire rifle that has an overall length of less than
  8   30 inches. Cal. Penal Code § 30515(a)(1)-(3).
  9             7.   Under section 30515(a), a pistol qualifies as an “assault weapon” if it
 10   is (1) a semiautomatic pistol that does not have a fixed magazine, but has one or
 11   more of the following features: a threaded barrel (capable of accepting a flash
 12   suppressor, a forward handgrip, or a silencer), a second handgrip, a barrel shroud,
 13   or the capacity to accept a detachable magazine outside of the pistol grip; or (2) a
 14   semiautomatic pistol with a fixed LCM.3 Cal. Penal Code § 30515(a)(4)-(5).
 15             8.   Under section 30515(a), a shotgun qualifies as an “assault weapon”
 16   under section 30515(a) if it is (1) a semiautomatic shotgun that has an adjustable
 17   stock and one of the following features: a pistol grip that protrudes conspicuously
 18   beneath the action of the weapon, a thumbhole stock, or a vertical handgrip; (2) a
 19   semiautomatic shotgun that has the ability to accept a detachable magazine; or (3) a
 20   shotgun that has a revolving cylinder. Cal. Penal Code § 30515(a)(6)-(8).
 21             9.   For over two decades, California has restricted the manufacture,
 22   distribution, transportation, importation, sale, lending, and possession of firearms
 23   that qualify as “assault weapons” under section 30515(a) of the AWCA. See Cal.
 24   Penal Code §§ 30600(a), 30605(a).
 25
            2
              A “fixed magazine” is “an ammunition feeding device contained in, or
 26   permanently attached to, a firearm in such a manner that the device cannot be
      removed without disassembly of the firearm action.” Cal. Penal Code § 30515(b).
 27         3
              Assault pistols “designed expressly for use in Olympic target shooting
 28   events” are exempted from the AWCA. Cal. Penal Code § 30515(c).
                                                  2
         Defendants’ Proposed Findings of Fact & Conclusions of Law (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 86 Filed 01/27/21 PageID.9554 Page 5 of 30



  1   II.    ASSAULT WEAPONS ARE DANGEROUS
  2               10. Assault-weapon configurations that qualify a rifle, pistol, or shotgun as
  3   an assault weapon under the AWCA increase the dangers posed by those firearms.
  4               11. Each of the prohibited features or configurations in California Penal
  5   Code section 30515(a) serves specific, combat-oriented functions, which increase
  6   the lethality of firearms and enhance their effectiveness in certain types of crime,
  7   particularly mass shootings and violence against law enforcement personnel.
  8          A.    Detachable Magazines
  9               12. The capability to accept detachable magazines is a threshold
 10   requirement for certain rifles and pistols to qualify as an assault weapon, Cal. Penal
 11   Code § 30515(a)(1), (4), and it is sufficient to designate a shotgun as an assault
 12   weapon, id. § 30515(a)(7).
 13               13. Detachable magazines enhance the ability of a semiautomatic firearm
 14   to fire a large number of rounds quickly, by eliminating the need to manually reload
 15   each round.
 16               14. The ability to accept detachable magazines “provides the soldier with a
 17   fairly large ammunition supply and the ability to rapidly reload.” Defs.’ Ex. H
 18   (Bureau of Alcohol, Tobacco & Firearms, Report and Recommendation on the
 19   Importability of Certain Semiautomatic Rifles (1989) (“ATF Rifle Importability
 20   Report”)) at 6.
 21               15. The ability to accept detachable magazines renders a semiautomatic
 22   weapon “capable of killing or wounding more people in a shorter amount of time.”
 23   Defs.’ Ex. F (S.B. 880 Report, 2015-2016 Reg. Sess., Assembly Committee on
 24   Public Safety (June 14, 2016)) at 6.
 25               16. A pistol capable of accepting a detachable magazine at some location
 26   other than the pistol grip, Cal. Penal Code § 30515(a)(4)(D), can help a shooter
 27   reload a pistol quicker and maintain aim during rapid fire. Defs.’ Ex. D (Graham
 28   Decl.) ¶ 29.
                                                    3
            Defendants’ Proposed Findings of Fact & Conclusions of Law (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 86 Filed 01/27/21 PageID.9555 Page 6 of 30



  1             17. A weapon lacking a fixed magazine is capable of accepting detachable
  2   LCMs, which “allow a shooter to fire more than ten rounds without having to pause
  3   to reload.” Kolbe v. Hogan, 849 F.3d 114, 125 (4th Cir. 2017) (en banc).
  4        B.     Large Capacity Magazines
  5             18. LCMs “are particularly designed and most suitable for military and
  6   law enforcement applications” and “are a feature common, but not unique, to the
  7   banned assault weapons, many of which are capable of accepting magazines of
  8   thirty, fifty, or even 100 rounds.” Id.
  9             19. Shotguns capable of firing more than five shotgun rounds without
 10   reloading, such as those with a revolving cylinder, are also “most appropriate for
 11   military or law enforcement use” and “are not particularly suitable for nor readily
 12   adaptable to generally recognized sporting purposes.” Defs.’ Ex. O (Bureau of
 13   Alcohol, Tobacco, Firearms & Explosives, Study on the Importability of Certain
 14   Shotguns (2011) (“ATF Shotgun Importability Study”)) at iv.
 15             20. The use of LCM-equipped firearms in mass shootings results in a
 16   substantially greater number of fatalities and injuries than mass shootings not
 17   involving LCMs (27 vs. 9), and especially when LCMs are used in conjunction
 18   with assault weapons (43 vs. 8). Defs.’ Ex. A (Allen Decl.) ¶¶ 33-34; see also
 19   Defs.’ Ex. E (Klarevas Decl.) ¶ 17 (discussing higher death toll for gun massacres
 20   involving LCMs).
 21             21. LCMs feature prominently in gun violence against law enforcement, as
 22   LCM-equipped assault weapons can enable a shooter to engage law enforcement in
 23   prolonged standoffs, and such weapons fire ammunition that is capable of
 24   penetrating police body armor. See Defs.’ Ex. D (Graham Decl.) ¶¶ 22-23, 41.
 25        C.     Fixed LCMs
 26             22. Certain rifles and pistols qualify as assault weapons if they have fixed
 27   LCMs. Cal. Penal Code § 30515(a)(2), (5).
 28
                                                 4
         Defendants’ Proposed Findings of Fact & Conclusions of Law (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 86 Filed 01/27/21 PageID.9556 Page 7 of 30



  1                23. LCMs enable a shooter to fire more rounds in a given period of time
  2   by reducing reload frequency.
  3                24. An LCM enables a shooter to fire more than 10 rounds in a shorter
  4   period of time than a firearm with a fixed or detachable 10-round magazine. See
  5   Gallinger v. Becerra, 898 F.3d 1012, 1019 (9th Cir. 2018) (quoting Kolbe, 849 F.3d
  6   at 127); Fyock v. Sunnyvale, 779 F.3d 991, 1000 (9th Cir. 2015) (citing “evidence
  7   that the use of [LCMs] results in more gunshots fired, results in more gunshot
  8   wounds per victim, and increases the lethality of gunshot injuries”).
  9                25. Even if an LCM is incorporated into a rifle or pistol as a fixed
 10   magazine, the weapon would still be capable of firing more than 10 rounds
 11   repeatedly without needing to reload, enhancing that weapon’s lethality.
 12                26. Rifles and pistols can be modified to allow a shooter to reload a fixed
 13   magazine nearly as quickly as a detachable magazine. Defs.’ Ex. D (Graham Decl.)
 14   ¶ 42.
 15           D.     Pistol Grips, Thumbhole Stocks, and Barrel Shrouds
 16                27. Certain rifles, pistols, and shotguns can qualify as assault weapons if
 17   they have pistol grips (either beneath the action or located in a forward position) or
 18   thumbhole stocks. Cal. Penal Code § 30515(a)(1)(A), (1)(B), (1)(F), (4)(B), (6)(B).
 19                28. Pistol grips and thumbhole stocks can enable a shooter to maintain
 20   accuracy during rapid fire. See Youngman Dep.; Kapelsohn Dep. at 125-26, 130.
 21                29. A pistol grip “allows for a pistol style grasp in which the web of the
 22   trigger hand (between the thumb and index finger) can be placed beneath or below
 23   the top of the exposed portion of the trigger while firing,” which can help
 24   counteract muzzle rise during repeated firing, and a forward pistol grip can
 25   similarly help a shooter stabilize a weapon during repeated semiautomatic fire.
 26   Defs.’ Ex. D (Graham Decl.) ¶¶ 28-30, 38; Defs.’ Ex. H (ATF Rifle Importability
 27   Report) at 6 (“[Pistol] grips were designed to assist in controlling machineguns
 28   during automatic fire.”).
                                                    5
         Defendants’ Proposed Findings of Fact & Conclusions of Law (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 86 Filed 01/27/21 PageID.9557 Page 8 of 30



  1             30. A pistol grip can enable a shooter to maintain aim and even fire while
  2   reloading a detachable magazine. Defs.’ Ex. D (Graham Decl.) ¶ 29; Kaspelsohn
  3   Dep. at 126.
  4             31. A forward pistol grip on any firearm can also help insulate the non-
  5   trigger hand from heat during rapid fire. Id. ¶ 53.
  6             32. A “barrel shroud” on assault pistols, Cal. Penal Code
  7   § 30515(a)(4)(C), “serve[s] a combat-functional purpose” by cooling the barrel and
  8   insulating the non-trigger hand during rapid fire. Defs.’ Ex. J (H.R. Rep. No. 103-
  9   489) at 19; Kapelsohn Dep. at 171 (agreeing that a barrel shroud could be an
 10   important tactical feature of a firearm).
 11        E.    Folding and Telescoping Stocks and Rifles Shorter than 30
                 Inches in Length
 12
 13             33. Certain rifles and shotguns may qualify as an assault weapon if they
 14   have an adjustable stock. Cal. Penal Code § 30515(a)(1)(C), (6)(A).
 15             34. A folding or telescoping stock enhances the portability and
 16   concealability of a rifle. See Cal. Code Regs. tit. 11, § 5471(nn), (oo).
 17             35. The “main advantage” of a folding or telescoping stock is
 18   “portability,” and “its predominant advantage is for military purposes, and it is not
 19   normally found on the traditional sporting rifle.” Defs.’ Ex. H (ATF Rifle
 20   Importability Report) at 6.
 21             36. In military and law enforcement contexts, an adjustable stock may
 22   enable law enforcement personnel to conduct room-to-room searches and maintain
 23   a tactical element of surprise. Defs.’ Ex. D (Graham Decl.) ¶ 32.
 24             37. Semiautomatic centerfire rifles with lengths of less than 30 inches,
 25   Cal. Penal Code § 30515(a)(3), are more concealable and may allow a shooter to
 26   smuggle a rifle undetected in public. Defs.’ Ex. D (Graham Decl.) ¶¶ 43, 59; Defs.’
 27   Ex. M (Mersereau Decl.) ¶ 10.
 28
                                                  6
         Defendants’ Proposed Findings of Fact & Conclusions of Law (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 86 Filed 01/27/21 PageID.9558 Page 9 of 30



  1        F.     Flash Suppressors
  2             38. A flash suppressor is a listed feature in the definition of an assault
  3   rifle. Cal. Penal Code § 30515(a)(1)(E).
  4             39. A flash suppressor is a device attached to the muzzle of a rifle to
  5   reduce the flash emitted upon firing. Cal. Code Regs. tit. 11, § 5471(r).
  6             40. A flash suppressor can enable a shooter to maintain accuracy during
  7   rapid fire in low-light settings. See Youngman Dep.
  8             41. It is a standard feature of the M-16 that can aid a shooter to maintain
  9   accurate, rapid fire in low-light conditions, and can also counteract “muzzle climb”
 10   during rapid fire. Defs.’ Ex. H (ATF Rifle Importability Report) at 7; Defs.’ Ex. D
 11   (Graham Decl.) ¶ 37; Kapelsohn Dep. at 147-48 (acknowledging that a flash
 12   suppressor may have a “very minimal” effect on counteracting muzzle climb).
 13             42. A flash suppressor can help conceal the shooter’s position, especially
 14   at night. Defs.’ Ex. H (ATF Rifle Importability Report) at 7; Defs.’ Ex. D (Graham
 15   Decl.) ¶ 37; see also Youngman Dep.
 16        G.     Threaded Pistol Barrels
 17             43. A semiautomatic, centerfire pistol without a fixed magazine qualifies
 18   as an assault weapon if it has a threaded barrel capable of accepting a flash
 19   suppressor, forward pistol grip, or silencer. Cal. Penal Code § 30515(a)(4)(A).
 20             44. A threaded barrel enables a shooter to quickly attach a flash
 21   suppressor, forward handgrip, or silencer, which enhance the pistol’s lethality and
 22   concealability. Defs.’ Ex. D (Graham Decl.) ¶ 53.
 23             45. A flash suppressor and forward pistol grip enhance the lethality or
 24   concealability of a firearm. Defs.’ Ex. H (ATF Rifle Importability Report) at 6-7.
 25             46. A silencer can be affixed to a pistol to reduce the sound it emits upon
 26   firing, which can help a shooter maintain a tactical advantage by concealing the
 27   shooter’s position or the fact that a shot was even fired. Defs.’ Ex. D (Graham
 28
                                                  7
         Defendants’ Proposed Findings of Fact & Conclusions of Law (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 86 Filed 01/27/21 PageID.9559 Page 10 of 30



   1   Decl.) ¶ 53 (noting Virginia Beach workplace shooting that involved a silencer-
   2   equipped handgun).4
   3        H.    Grenade and Flare Launchers
   4             47. A semiautomatic, centerfire rifle without a fixed magazine qualifies as
   5   an assault rifle if it is equipped with a grenade launcher or a flare launcher. Cal.
   6   Penal Code § 30515(a)(1)(D).
   7             48. Neither a grenade launcher nor a flare launcher serve any legitimate
   8   civilian need on a rifle. Defs.’ Ex. D (Graham Decl.) ¶¶ 34-35.
   9   III. ASSAULT WEAPONS ARE UNUSUAL AND NOT “IN COMMON USE”
  10             49. Assault weapons regulated under the AWCA are not “in common use”
  11   for lawful purposes like self-defense.
  12             50.    Plaintiffs have failed to demonstrate that assault weapons are widely
  13   possessed by law-abiding civilians for lawful purposes.
  14             51. Assault weapons restricted under the AWCA are not well-suited for
  15   lawful uses, particularly self-defense.
  16             52. The prohibited features enhance a firearm’s ability to fire more rounds
  17   in a given period of time, to maintain accuracy during rapid-fire, or to be more
  18   readily concealable. These attributes are not necessary for lawful self-defense.
  19             53. Individuals fire 2.1 shots on average when firearms were used in self-
  20   defense in the home, firing no shots in 16.1% of incidents. Defs.’ Ex. A (Allen
  21   Decl.) ¶ 15; see also id. ¶ 23 (finding of Ms. Allen that an average number of 2.34
  22   shots are fired in self-defense in the home, with a median of 2.03, based on review
  23   of news stories nationwide).
  24
  25
  26         4
               Silencers are not protected by the Second Amendment, United States v.
       Cox, 906 F.3d 1170, 1186 (10th Cir. 2018) (“[B]ecause silencers are not ‘bearable
  27   arms,’ they fall outside the Second Amendment’s guarantee.”), cert denied, 139 S.
       Ct. 2690 (June 10, 2019), so prohibiting threaded barrels capable of accepting a
  28   silencer would not offend the Second Amendment.
                                                  8
          Defendants’ Proposed Findings of Fact & Conclusions of Law (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 86 Filed 01/27/21 PageID.9560 Page 11 of 30



   1              54. Plaintiffs have failed to demonstrate that pistols and shotguns that
   2   qualify as assault weapons under the AWCA are widely possessed by law-abiding
   3   civilians for lawful purposes.
   4              55. While Plaintiffs proffered disputed testimony regarding sales figures
   5   for certain firearms that may or may not qualify as assault weapons under
   6   California law, Plaintiffs offer no evidence about whether these firearms “are in fact
   7   commonly possessed by law-abiding citizens for lawful purposes.”
   8              56. Based on the California Department of Justice’s assault weapon
   9   registration data, excluding assault weapons registered to peace officers, there are
  10   approximately 185,569 assault weapons currently registered with the Department of
  11   Justice, of which approximately 165,804 are rifles, 16,306 are pistols, and 3,459 are
  12   shotguns. Defs.’ Ex. CZ (Glover Decl.) ¶ 7. Of the assault weapons registered to
  13   non-peace officers in California, only 8.7% are pistols and 1.7% are shotguns. See
  14   id.
  15              57. Individuals currently registered to possess assault weapons have
  16   registered approximately 2.04 assault weapons on average. See id. ¶¶ 7-8.
  17              58. Plaintiffs has failed to provide an estimate as to the number of assault
  18   weapons in the United States.
  19              59. Plaintiffs have provided an estimate of the number of “modern
  20   sporting rifles” in the United States, but not all “modern sporting rifles” are assault
  21   rifles under the AWCA.
  22              60. Plaintiffs’ definition of “modern sporting rifles” include semiautomatic
  23   rifles with a fixed magazine. Curcuruto Tr. at 21:19-22:2.
  24              61. Plaintiffs’ estimate of the number of “modern sporting rifles” includes
  25   semiautomatic rifles with fixed magazines, Curcuruto Tr. at 21:19-22:2, which are
  26   not assault weapons under California law.
  27              62. Plaintiffs could not provide an estimate as to the number of “modern
  28   sporting rifles” with a fixed magazine in the United States. Curcuruto Tr. at 123:7-
                                                     9
             Defendants’ Proposed Findings of Fact & Conclusions of Law (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 86 Filed 01/27/21 PageID.9561 Page 12 of 30



   1   9. Without knowing the number of semiautomatic rifles with a fixed magazine in
   2   the United States, one cannot determine the number of assault rifles under AWCA
   3   based on Plaintiffs’ estimate of the number of “modern sporting rifles” in the
   4   United States, because Plaintiffs’ estimate includes semiautomatic rifles with a
   5   fixed magazine.
   6            63. Plaintiffs’ estimate of the number of “modern sporting rifles” includes
   7   rimfire semiautomatic rifles, Curcuruto Tr. at 22:14-17, which are not assault
   8   weapons under California law.
   9            64. Plaintiffs have provided no evidence as to the number of
  10   semiautomatic rimfire rifles in the United States. Curcuruto Tr. at 129:14-18,
  11   130:15-18.
  12            65. There is likely a sizeable number of rimfire rifles in the United States
  13   because, according to a 2018 survey, one-third of firearms retailers responded that
  14   the rimfire rifle was third most popular caliber rifles that they sold. Curcuruto Tr.
  15   at 126:4-10.
  16            66. Without knowing the number of semiautomatic rimfire rifles in the
  17   United States, one cannot determine the number of assault rifles under AWCA
  18   based on Plaintiffs’ estimate of the number of “modern sporting rifles” in the
  19   United States, because Plaintiffs’ estimate includes semiautomatic rimfire rifles.
  20            67. Plaintiffs could not provide an estimate as to the number of “modern
  21   sporting rifles” with an overall length of less than 30 inches. Curcuruto Tr. at
  22   124:16-20.
  23            68. Plaintiffs’ estimate of the number of “modern sporting rifles” in the
  24   United States is deeply flawed and is unreliable in other respects as specified
  25   below.
  26            69. Plaintiffs’ estimate of the number of “modern sporting rifles” in the
  27   United States is not limited to semiautomatic centerfire rifles possessed by
  28
                                                 10
          Defendants’ Proposed Findings of Fact & Conclusions of Law (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 86 Filed 01/27/21 PageID.9562 Page 13 of 30



   1   civilians. Rather, it includes semiautomatic centerfire rifles possessed by law
   2   enforcement agencies. Curcuruto Tr. at 56:14-18.
   3           70. Plaintiffs could not provide an estimate as to the number of “modern
   4   sporting rifles” possessed by law enforcement agencies. Curcuruto Tr. at 56:3-8.
   5           71. Plaintiffs could not provide an estimate as to the number of “modern
   6   sporting rifles” possessed by civilians. Curcuruto Tr. at 57:15-23.
   7           72. Plaintiffs’ estimate of the number of “modern sporting rifles” in the
   8   United States is partly based on data from the United States International Trade
   9   Commission (“ITC”). Plaintiffs’ expert searched through the ITC’s database using
  10   harmonized tariff schedule (“HTS”) codes for rifles that fit his criteria for inclusion
  11   in determining the number of “modern sporting rifles” in the United States.
  12   Curcuruto Tr. at 51:5-22.
  13           73. The codes that Plaintiffs’ expert used to determine the number of
  14   “modern sporting rifles” exported and imported into the United States include
  15   semiautomatic rifles, rimfire rifles, and bolt action rifles. Defs. Ex. DC; see Defs.
  16   Exs DV and DW (Codes 9303.30.7010 [Autoloading/Bolt action], 9303.30,7030
  17   [Rimfire], 9303.30.8010 [Autoloading/Bolt action], 9303.30.8030 [Rimfire]).
  18           74. Rimfire rifles and bolt action rifles are not assault weapons under the
  19   AWCA.
  20           75. Plaintiffs have provided no estimate as to the number of shotguns and
  21   pistols that are defined as assault weapons under the challenged provisions of the
  22   AWCA.
  23   IV. ASSAULT WEAPONS ARE MORE SUITED FOR OFFENSIVE AND MILITARY
           USE AND NOT WELL SUITED FOR CIVILIAN SELF-DEFENSE
  24
  25           76. While assault weapons might be used in self-defense, they are more
  26   useful for offensive purposes or combat.
  27           77. Assault rifles, assault pistols and assault shotguns are most useful in
  28   military service and are not well-suited for civilian self-defense. See Kolbe, 849
                                                  11
          Defendants’ Proposed Findings of Fact & Conclusions of Law (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 86 Filed 01/27/21 PageID.9563 Page 14 of 30



   1   F.3d at 136 (holding that “the banned assault weapons” are most useful in military
   2   service); Friedman v. City of Highland Park, 68 F. Supp. 3d 895, 908 (N.D. Ill.
   3   2014) (noting that submachine guns are “the analog for a civilian assault pistol” and
   4   “facilitate the assault and capture of a military objective” (citation omitted)); Defs.’
   5   Ex. N (Violence Policy Ctr., The Militarization of the U.S. Civilian Firearms
   6   Market (2011)) at 28 (noting that assault pistols are “for the most part simply
   7   semiautomatic versions of submachine guns”); Defs.’ Ex. O (ATF Shotgun
   8   Importability Study) at iv (discussing shotgun features that “are most appropriate
   9   for military or law enforcement use,” including adjustable stocks and forward pistol
  10   grips).
  11             78. Beginning in the 1980s, the gun industry began to market heavily
  12   military-style rifles to the civilian gun market, Defs.’ Ex. N (Violence Policy Ctr.,
  13   The Militarization of the U.S. Civilian Firearms Market (2011)) at 1, using the term
  14   “assault rifles” to describe these military-style weapons, Defs.’ Ex. R (Guns &
  15   Ammo (July 1981)) at 48, 54 (July 1981 Guns & Ammo Magazine) (variously
  16   describing a “new breed of assault rifles” as “[s]pawned in the crucible of war,”
  17   “military-type,” “military-style,” and “military autoloaders”).
  18             79. Manufacturers of assault weapons specifically advertise them to
  19   civilians as military-grade firearms. See Kolbe, 849 F.3d at 125 (“Several
  20   manufacturers of the banned assault weapons, in advertising them to the civilian
  21   market, tout their products’ battlefield prowess.”); Defs.’ Ex. C (Donohue Decl.)
  22   ¶¶ 72-82; Defs.’ Ex. P (Colt.com, AR15A4 Advertisement) at 1; Defs.’ Ex. Q
  23   (Colt.com, About Colt Rifles) at 1.
  24             80. Assault weapons are “most useful in military service” due to their
  25   ability to accept ammunition from fixed or detachable LCMs and their combat-
  26   oriented features. See Kolbe, 849 F.3d at 137 (“Whatever their other potential
  27   uses—including self-defense—the AR-15, other assault weapons, and large-
  28   capacity magazines . . . are unquestionably most useful in military service.”); see
                                                  12
          Defendants’ Proposed Findings of Fact & Conclusions of Law (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 86 Filed 01/27/21 PageID.9564 Page 15 of 30



   1   also Gallinger, 898 F.3d at 1018 (referencing “mass shootings perpetrated by
   2   individuals with military-style rifles” (emphasis added)).
   3           81. Assault weapons have a military pedigree and are nearly identical to
   4   the M-16. Staples v. United States, 511 U.S. 600, 612 (1994) at 603 (“The AR-15
   5   is the civilian version of the military’s M-16 rifle . . . .”); see Kolbe, 849 F.3d at 136
   6   (“Because the banned assault weapons and large-capacity magazines are ‘like’ ‘M-
   7   16 rifles’—‘weapons that are most useful in military service’—they are among
   8   those arms that the Second Amendment does not shield” (citing Heller, 554 U.S. at
   9   627)); Rupp v. Becerra, 401 F. Supp. 3d 978, 988 (C.D. Cal. 2019) (“[T]he Court
  10   concludes that semiautomatic rifles within the AWCA’s scope are virtually
  11   indistinguishable from M-16s . . . .”); Defs.’ Ex. C (Donohue Decl.) ¶¶ 83-89; see
  12   also Youngman Dep.
  13           82. For example, the AR-15 is the civilian version of the military M-16.
  14   Defs.’ Ex. D (Graham Decl.) ¶ 44.
  15           83. The “military features and characteristics (other than select fire)” of
  16   “modern military assault rifles” are “carried over to semiautomatic versions of the
  17   original military rifle.” Defs.’ Ex. H (ATF Rifle Importability Report) at 6.
  18           84. The primary difference between the M-16 and an assault weapon is
  19   that the M-16 is a select-fire weapon that allows the shooter to fire in either
  20   automatic or semiautomatic mode, while an assault weapon fires only in
  21   semiautomatic mode. Defs.’ Ex. I (Violence Policy Center, Key Points About
  22   Assault Weapons) at 1.
  23           85. The difference between a select-fire rifle and a semiautomatic rifle is
  24   not a material one. Plaintiffs’ expert witness, Kapelsohn, testified that an average
  25   shooter can fire between 5-7 rounds per second with a semiautomatic firearm and
  26   could maintain that rate-of-fire for “quite a while.” Oct. 19, 2020 Hearing Tr. at 23;
  27   accord Kapelsohn Dep. at 81-82.
  28
                                                  13
          Defendants’ Proposed Findings of Fact & Conclusions of Law (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 86 Filed 01/27/21 PageID.9565 Page 16 of 30



   1           86. Semiautomatic weapons can “fire almost as rapidly as automatics.”
   2   See Heller v. District of Columbia (Heller II), 670 F.3d 1244, 1263 (D.C. Cir.
   3   2011); Defs.’ Ex. J (H.R. Rep. No. 103-489, Public Safety and Recreational
   4   Firearms Use Protection Act (“H.R. Rep. No. 103-489”)) (“[S]emiautomatic
   5   weapons can be fired at rates of 300 to 500 rounds per minute, making them
   6   virtually indistinguishable in practical effect from machineguns.”); Defs.’ Ex. K
   7   (Brady Ctr. to Prevent Gun Violence, Assault Weapons “Mass Produced Mayhem”
   8   (2008)) at 1 (a 30-round magazine empties in less than two seconds on automatic,
   9   while the same magazine empties in just five seconds on semiautomatic). In fact,
  10   soldiers issued M-16 rifles are instructed to generally use “rapid semiautomatic
  11   fire,” because fully automatic fire is “inherently less accurate.” Defs.’ Ex. L
  12   (Excerpt of United States Army, Rifle Marksmanship M16/M4 - Series Weapons
  13   (2008)) at 7-12.
  14           87. Assault rifles, such as the AR-15, are easily converted to fire
  15   automatically. Staples, 511 U.S. at 603 (noting that “[m]any M-16 parts are
  16   interchangeable with those in the AR-15 and can be used to convert the AR-15 into
  17   an automatic weapon”); Defs.’ Ex. J (H.R. Rep. No. 103-489) at 18 (“[I]t is a
  18   relatively simple task to convert a semiautomatic weapon to automatic fire . . . .”);
  19   Defs.’ Ex. M (Mersereau Decl.) ¶ 20
  20           88. Except for the small subset of firearms that qualify as assault weapons
  21   under the AWCA when configured with certain particularly dangerous features,
  22   Californians are free to possess a range of rifles, pistols, and shotguns to engage in
  23   lawful self-defense. See Jackson, 746 F.3d at 961 (“[F]irearm regulations which
  24   leave open alternative channels for self-defense are less likely to place a severe
  25   burden on the Second Amendment right than those which do not.”).
  26           89. The AWCA does not ban all rifles, pistols, or shotguns, or even all
  27   semiautomatic versions of those firearms.
  28
                                                 14
          Defendants’ Proposed Findings of Fact & Conclusions of Law (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 86 Filed 01/27/21 PageID.9566 Page 17 of 30



   1             90. Californians may lawfully acquire an array of semiautomatic rifles for
   2   lawful purposes, such as a centerfire semiautomatic rifle without a fixed magazine,
   3   provided it is not a prohibited make and model and does not have any of the
   4   prohibited features, a centerfire semiautomatic rifle with any of the militaristic
   5   features and with a fixed magazine of 10 rounds or less, or a rimfire semiautomatic
   6   rifle with any of the listed features.
   7             91. Californians may also possess a range of handguns and shotguns,
   8   including semiautomatic versions that lack any of the prohibited features or
   9   configurations.
  10             92. Plaintiffs fail to show that assault weapons with any of the prohibited
  11   features or configurations are necessary for effective self-defense.
  12             93. On average, approximately two rounds are fired when firearms are
  13   used in self-defense, Defs.’ Ex. A (Allen Decl.) ¶¶ 15, 22, confirming that assault
  14   weapons—particularly those with LCMs—are not necessary to engage in lawful
  15   self-defense.
  16             94. The AWCA restricts a “subset” of particularly lethal rifles, pistols, and
  17   shotguns that are not necessary for effective self-defense
  18             95. None of the features enumerated in California Penal Code section
  19   30515(a) are necessary to operate a firearm.
  20   V.    ASSAULT WEAPONS ARE DISPROPORTIONALLY USED IN CRIME, MASS
             SHOOTINGS, AND AGAINST LAW ENFORCEMENT, RESULTING IN MORE
  21         CASUALTIES.
  22             96. “[S]emiautomatic assault weapons are the weapons of choice among
  23   drug dealers, criminal gangs, hate groups, and mentally deranged persons bent on
  24   mass murder.” Defs.’ Ex. J (H.R. Rep. No. 103-489) at 13.
  25             97. “The carnage inflicted on the American people [by] criminals and
  26   mentally deranged people armed with . . . semi-automatic assault weapons has been
  27   overwhelming and continuing,” and the use of those weapons by “criminal gangs,
  28
                                                   15
            Defendants’ Proposed Findings of Fact & Conclusions of Law (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 86 Filed 01/27/21 PageID.9567 Page 18 of 30



   1   drug-traffickers, and mentally deranged persons continues to grow.” Id. at [1089-
   2   90].
   3           98. Assault weapons are used disproportionately in crime. Defs.’ Ex. J
   4   (H.R. Rep. No. 103-489) at 18; Defs.’ Ex. E (Klarevas Decl.) ¶ 16; Defs.’ Ex. C
   5   (Donohue Decl.) ¶ 115.
   6           99. Generally, assault weapons and semiautomatic weapons with LCMs
   7   account for 22 to 36 percent of crime guns, and “appear to be used in a higher share
   8   of firearm mass murders (up to 57% in total),” Defs.’ Ex. Y (Christopher S. Koper
   9   et al., Criminal Use of Assault Weapons and High-Capacity Semiautomatic
  10   Firearms: An Updated Examination of Local and National Sources, 95 J. of Urban
  11   Health 313 (2017) (“Koper 2017”)) at 1, far greater than their prevalence in the
  12   market, see Defs.’ Ex. E (Klarevas Decl.) ¶ 16. S
  13           100. Assault weapons and semiautomatic weapons with LCMs are used
  14   disproportionally against law enforcement personnel. Defs.’ Ex. Y (Koper 2017) at
  15   1, 7 (finding that 13 to 16 percent of guns used in the murder of police are assault
  16   weapons); see also Defs.’ Ex. AA (Violence Policy Ctr., “Officer Down”: Assault
  17   Weapons and the War on Law Enforcement (2003)) at 5; Defs.’ Ex. C (Donohue
  18   Decl.) ¶ 117.
  19           101. Victims of assault weapons generally suffer more extensive and more
  20   numerous gunshot wounds, resulting in higher morbidity and mortality than victims
  21   of shootings from other weapons. See Defs.’ Ex. B (Colwell Decl.) ¶¶ 9, 12; Defs.’
  22   Ex. BB (Panagiotis K. Stefanopoulos et al., Gunshot Wounds: A Review of
  23   Ballistics Related to Penetrating Trauma, J. of Acute Disease, 178 (2014)) at 181-
  24   82 (discussing cavitation of small-caliber bullets from M-16 and AK-47 rifles).
  25           102. When used in mass shootings, assault weapons cause substantially
  26   more fatalities and injuries than non-assault weapons. See Gallinger, 898 F.3d at
  27   1019 (“[W]hen ‘assault weapons and large capacity magazines are used, more shots
  28   are fired and more fatalities and injuries result than when shooters use other
                                                 16
          Defendants’ Proposed Findings of Fact & Conclusions of Law (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 86 Filed 01/27/21 PageID.9568 Page 19 of 30



   1   firearms and magazines.’” (quoting Kolbe, 849 F.3d at 127)); Rupp, 401 F. Supp.
   2   3d at 991 (citing Defs.’ Ex. X); Defs.’ Ex. CC (Adam Lankford & James Silver,
   3   Why Have Public Mass Shootings Become More Deadly? Assessing How
   4   Perpetrators’ Motives and Methods Have Changed Over Time, Criminology &
   5   Pub. Pol’y 1 (2019)) at 12 (“Strong empirical evidence shows that weapon choice
   6   affects lethality.”).
   7             103. The use of assault weapons in public mass shootings involving four or
   8   more fatalities has resulted in an average of 38 fatalities or injuries compared to 10
   9   without assault weapons, see Defs.’ Ex. A (Allen Decl.) ¶ 31—a 280 percent
  10   increase in average casualties. The disparity is more pronounced when comparing
  11   public mass shootings with assault weapons and LCMs (an average of 43 fatalities
  12   or injuries) with mass shootings not involving assault weapons or LCMs (an
  13   average of 8 fatalities or injuries), id. ¶ 34—an approximately 440 percent increase.
  14             104. This correlation holds when examining mass shootings involving six
  15   or more fatalities (regardless of the location of the shooting). See Defs.’ Ex. E
  16   (Klarevas Decl.) ¶ 17 (finding a 159 percent increase in casualties in the past ten
  17   years).
  18             105. The vast majority of firearms used in mass shootings are acquired
  19   legally. Defs.’ Ex. A (Allen Decl.) ¶ 38; Lott Dep. (agreeing that the majority of
  20   mass shooters and active shooters acquire their weapons legally).
  21   VI. THE AWCA FURTHERS THE STATE’S IMPORTANT PUBLIC SAFETY
           INTERESTS.
  22
  23             106. Restricting the possession of assault rifles has had and will continue to
  24   have a significant impact on public safety.
  25             107. Assault weapons restrictions are effective in reducing gun violence,
  26   particularly violence associated with mass shootings.
  27
  28
                                                  17
          Defendants’ Proposed Findings of Fact & Conclusions of Law (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 86 Filed 01/27/21 PageID.9569 Page 20 of 30



   1            108. The federal assault weapons ban was effective in reducing the
   2   prevalence of the banned assault weapons in gun crime. Defs.’ Ex. Y (Koper 2017)
   3   at 7; Defs.’ Ex. C (Donohue Decl.) ¶ 119.
   4            109. The federal ban was also effective in reducing the incidence and
   5   lethality of mass shootings. See Defs.’ Ex. E (Klarevas Decl.) ¶¶ 23-24 & tbl. 3
   6   (finding a 37 percent decline in gun massacres during the federal ban, and a 49
   7   percent decline in gun-massacre fatalities, followed by a 183 percent increase in
   8   gun massacres after its expiration, and a 209 percent increase in gun-massacre
   9   fatalities).
  10            110. The correlation between a ban on assault weapons and large-capacity
  11   magazines and a reduction in the incidence and lethality of mass shootings has been
  12   replicated in states that have enacted assault-weapon restrictions, like California.
  13   Id. ¶ 27; Defs.’ Ex. EE (Law Ctr. to Prevent Gun Violence, The California Model:
  14   Twenty Years of Putting Safety First (2013)) at 4.
  15            111. The features prohibited under the AWCA increase the lethality of
  16   semiautomatic weapons by enhancing accuracy when firing rapidly and, in the case
  17   of collapsible stocks and semiautomatic rifles that are less than 30 inches in length,
  18   enhance the concealability of the firearm.
  19            112. Assault weapons enable a shooter to fire more rounds rapidly in a
  20   given period with greater accuracy, increasing the likelihood that more individuals
  21   will be shot and suffer multiple injuries, making it “far more likely” that the
  22   individual will suffer complications and die of those injuries. Defs.’ Ex. B (Colwell
  23   Decl.) ¶ 8.
  24            113. More people are injured and killed in mass shootings involving assault
  25   weapons. See Defs.’ Ex. A (Allen Decl.) ¶¶ 26, 33-34 (finding correlation in public
  26   mass shootings involving four or more fatalities excluding the shooter); Defs.’ Ex.
  27   E (Klarevas Decl.) ¶ 17 (finding correlation in gun massacres involving six or more
  28   fatalities excluding the shooter); Defs.’ Ex. B (Colwell Decl.) ¶¶ 9 (describing
                                                 18
          Defendants’ Proposed Findings of Fact & Conclusions of Law (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 86 Filed 01/27/21 PageID.9570 Page 21 of 30



   1   personal experiences treating victims of the Columbine and Aurora mass
   2   shootings).
   3             114. California’s assault-weapon restrictions are effective in mitigating the
   4   lethality of mass shootings and can even reduce the incidence of mass shootings.
   5   See Defs.’ Ex. E (Klarevas Decl.) ¶¶ 22-23.
   6             115. While the AWCA is broader than the federal assault weapons ban in
   7   defining a firearm as an assault weapon if it has only one qualifying feature, the
   8   AWCA is narrower than the federal ban in being limited to centerfire rifles. See
   9   Defs.’ Ex. J (H.R. Rep. No. 103-489) at 2 (defining any semiautomatic rifle as an
  10   assault weapon if it has the ability to accept a detachable magazine and at least two
  11   qualifying features).
  12                                 CONCLUSIONS OF LAW
  13   I.    ASSAULT WEAPONS ARE NOT PROTECTED UNDER THE SECOND
             AMENDMENT BECAUSE THEY ARE DANGEROUS AND UNUSUAL.
  14
  15             1.   While the Supreme Court in Heller and McDonald invalidated strict
  16   laws that effectively prohibited the possession of all handguns—which it
  17   characterized as “the quintessential self-defense weapon,” Heller, 554 U.S. at
  18   629—the Court made clear that “the right secured by the Second Amendment is not
  19   unlimited” and does not extend to “a right to keep and carry any weapon
  20   whatsoever in any manner whatsoever and for whatever purpose,” id. at 626
  21   (citations omitted).
  22             2.   The Second Amendment “does not protect those weapons not typically
  23   possessed by law-abiding citizens for lawful purposes, such as short-barreled
  24   shotguns.” Heller, 554 U.S. at 625; see also Fyock, 779 F.3d at 997. This
  25   articulation of what is protected by the Second Amendment finds its roots in the
  26   “historical tradition of prohibiting the carrying of ‘dangerous and unusual
  27   weapons.’” Heller, 554 U.S. at 627.
  28
                                                   19
            Defendants’ Proposed Findings of Fact & Conclusions of Law (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 86 Filed 01/27/21 PageID.9571 Page 22 of 30



   1           3.   Dangerous and unusual weapons are not “‘the sorts of weapons’ that
   2   are ‘in common use’” for lawful purposes. Silvester, 843 F.3d at 830 (Thomas,
   3   C.J., concurring).
   4           4.   The Ninth Circuit has observed that “[c]ommonality is determined
   5   largely by statistics,” with “common use” being established primarily by evidence
   6   that a weapon is “overwhelmingly owned and used for lawful purposes,” Duncan v.
   7   Becerra, __ F.3d __, 2020 WL 4730668, at *7 (9th Cir. Aug. 14, 2020), petition for
   8   reh’g en banc filed.
   9           5.   Marketing materials or sales figures for assault rifles, assault pistols,
  10   and assault shotguns would not show that the weapons are in common use by law-
  11   abiding citizens for lawful purposes. For one, “marketing materials and sales
  12   statistics” do “not necessarily show that [particular weapons] are in fact commonly
  13   possessed by law-abiding citizens for lawful purposes.” Fyock, 779 F.3d at 998.
  14           6.   Evidence of a firearm’s prevalence alone is insufficient to show that
  15   the weapon is in “common use” for lawful purposes. See Kolbe, 849 F.3d at 141-42
  16   (noting that “the Heller majority said nothing to confirm that it was sponsoring the
  17   popularity test”); Worman v. Healey, 922 F.3d 26, 35 n.5 (1st Cir. 2019) (noting
  18   that “measuring ‘common use’ by the sheer number of weapons lawfully owned is
  19   somewhat illogical” (citing Friedman, 784 F.3d at 409)), cert. denied, __ S.C. __,
  20   2020 WL 3146687 (June 15, 2020).
  21           7.   Whether law enforcement agencies use weapons that would otherwise
  22   qualify as assault weapons under the AWCA is irrelevant to the “common use”
  23   analysis. Law-enforcement use is not considered when determining whether an arm
  24   is in common use by law-abiding citizens for lawful purposes. See Maloney v.
  25   Singas, 351 F. Supp. 3d 222, 229 n.10 (E.D.N.Y. 2018) (excluding sales of arms to
  26   law enforcement agencies because “the Second Amendment is only concerned with
  27   weapons ‘typically possessed by law-abiding citizens for lawful purposes.’”
  28   (quoting Heller, 554 U.S. at 625)).
                                                 20
          Defendants’ Proposed Findings of Fact & Conclusions of Law (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 86 Filed 01/27/21 PageID.9572 Page 23 of 30



   1   II.    ASSAULT WEAPONS ARE, LIKE THE M-16, MOST USEFUL IN MILITARY
              SERVICE.
   2
   3              8.   Assault weapons fall outside the scope of the Second Amendment
   4   because they are like the M-16 and most useful in military service.
   5              9.   In Heller, the Supreme Court made clear that the Second Amendment
   6   does not protect weapons that are “most useful in military service,” such as the “M-
   7   16 and the like.” Heller, 554 U.S. at 627; Kolbe, 849 F.3d at 136.
   8   The Supreme Court has highlighted the M-16 as exemplifying a “dangerous and
   9   unusual” weapon that falls outside the protection of the Second Amendment.
  10   Heller, 554 U.S. at 627.
  11   III. THE AWCA IS, LIKE LONGSTANDING FIRING-CAPACITY
            REGULATIONS, A VALID STATE REGULATION.
  12
  13              10. The AWCA is a “‘presumptively lawful measure[]’ falling outside the
  14   scope of Second Amendment protection.” Silvester, 843 F.3d at 830 (Thomas, C.J.,
  15   concurring) (quoting Heller, 554 U.S. at 626, 627 n.26).
  16              11. In restricting firearms capable of firing numerous rounds without
  17   reloading—either because they can accept detachable LCMs or have fixed LCMs—
  18   the AWCA is analogous to “regulations from the early twentieth century that
  19   restricted the possession of firearms based on the number of rounds that the firearm
  20   could discharge automatically or semi-automatically without reloading.” Fyock,
  21   779 F.3d at 997.
  22              12. In the 1920s and 1930s, Michigan, Rhode Island, and Ohio enacted
  23   restrictions on semiautomatic weapons capable of firing sixteen, twelve, and
  24   eighteen shots, respectively, without reloading. Defs.’ Ex. S (Mich. Public Acts,
  25   1927 – No. 372); Defs.’ Ex. T (R.I. Public Acts, 1927 – Ch. 1052); Defs.’ Ex. U
  26   (Ohio General Code, 1933 – § 12819-3).
  27              13. In 1932, Congress enacted a twelve-shot restriction on semiautomatic
  28   weapons in the District of Columbia—one of the few jurisdictions subject to the
                                                    21
             Defendants’ Proposed Findings of Fact & Conclusions of Law (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 86 Filed 01/27/21 PageID.9573 Page 24 of 30



   1   Second Amendment at that time, before it was incorporated into the Fourteenth
   2   Amendment in 2010—and this restriction has remained in effect ever since. Defs.’
   3   Ex. V (Pub. L. No. 275, 1932 – 72d Cong., Sess. I, chs. 465, 466). While most of
   4   the firing-capacity laws were repealed by the 1970s, Ass’n of N.J. Rifle & Pistol
   5   Clubs, Inc. v. Attorney General N.J. (ANJRPC), 910 F.3d 106, 117 n.18 (3d Cir.
   6   2018), the District of Columbia has maintained its restrictions.
   7           14. In regulating firearms based on their capacity for enhanced firepower,
   8   these laws provide a historical analog to the AWCA. See United States v. Skoien,
   9   614 F.3d 638, 641 (7th Cir. 2010) (en banc) (noting that the challenged regulation
  10   need not “mirror” the historical regulation); see, e.g., Silvester, 843 F.3d at 823-24,
  11   831 (Thomas, C.J., concurring) (citing original iteration of California’s waiting-
  12   period law, which provided a single-day waiting period, in determining that
  13   California’s longer, ten-day waiting period was presumptively lawful).
  14           15. These laws restricting dangerous semiautomatic firearms are
  15   sufficient analogs even though they were not adopted by all fifty states. See id. at
  16   831 (Thomas, C.J., concurring) (citing just three states that enacted waiting-period
  17   statutes in the 1920s).
  18           16. The political debate concerning the regulation of assault weapons “was
  19   presaged by the successful, and at the time obviously uncontroversial, regulation of
  20   semi-automatic weapons in the 1920s and 1930s.” Defs.’ Ex. W (Robert J. Spitzer,
  21   Gun Law History in the United States and Second Amendment Rights, 80 Law &
  22   Contemporary Problems 55 (2017)) at 69; see also Defs.’ Ex. X (Br. of Amicus
  23   Curiae Everytown for Gun Safety in Supp. of Def.’s Mot. for Summ. J., Rupp v.
  24   Becerra, No. 8:17-cv-00746-JLS-JDE (C.D. Cal. Apr. 1, 2019) (Dkt. 82-1)) at 7-9.
  25           17. The AWCA does not burden the Second Amendment because it has
  26   historical analogs.
  27
  28
                                                 22
          Defendants’ Proposed Findings of Fact & Conclusions of Law (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 86 Filed 01/27/21 PageID.9574 Page 25 of 30



   1   IV. INTERMEDIATE SCRUTINY APPLIES BECAUSE ANY BURDEN HERE ON A
           SECOND AMENDMENT RIGHT IS NOT SEVERE.
   2
   3           18. Every federal circuit court that has selected a level of scrutiny to apply
   4   to assault-weapon restrictions, like the AWCA, has determined that intermediate
   5   scrutiny applies because they do not rise to the level of a “substantial burden” on
   6   the core right protected by the Second Amendment. See Wilson v. Cook Cty., 937
   7   F.3d 1028, 1036 (7th Cir. 2019) (following Friedman v. City of Highland Park, Ill.,
   8   784 F.3d 406, 412 (7th Cir. 2015)), cert. denied, __ S.C. __, 2020 WL 3146694
   9   (June 15, 2020); Worman, 922 F.3d at 38; Kolbe, 849 F.3d at 138-39; N.Y. State
  10   Rifle & Pistol Ass’n v. Cuomo, 804 F.3d 242, 257-61 (2d Cir. 2015); Heller II, 670
  11   F.3d at 1261-62.
  12           19. The district court in Rupp determined that intermediate scrutiny is
  13   appropriate because the AWCA does not severely burden the core Second
  14   Amendment right, given the range of other firearms available to Californians that
  15   are not restricted by the AWCA, including a variety of handguns. Rupp, 401 F.
  16   Supp. 3d at 989. Indeed, the court determined that assault rifles—the focus of
  17   Plaintiffs’ claims in this action—are “ill-suited for self-defense” and that self-
  18   defense is not the reason why most “modern sporting rifles” are acquired. Id.
  19   Consistent with Rupp and the federal circuit cases upholding similar assault-
  20   weapon restrictions, intermediate scrutiny applies to the AWCA.
  21           20. The AWCA does not impose a severe burden on the core Second
  22   Amendment right because it leaves open alternative channels for self-defense as it
  23   restricts only a small subset of firearms with particularly dangerous configurations.
  24           21. The burden on the core right is minimized by the fact that the AWCA,
  25   in effect, operates as a restriction on the manner in which certain semiautomatic
  26   firearms are sold and possessed, rather than a prohibition on the possession of any
  27   particular class of firearm. See Silvester, 843 F.3d at 827 (“This court has
  28   explained that laws which merely regulate only the ‘manner in which persons may
                                                  23
          Defendants’ Proposed Findings of Fact & Conclusions of Law (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 86 Filed 01/27/21 PageID.9575 Page 26 of 30



   1   exercise their Second Amendment rights’ are less burdensome than those which bar
   2   firearm possession completely.” (quoting United States v. Chovan, 735 F.3d 1127,
   3   1138 (9th Cir. 2013))).
   4             22. Under the AWCA, Californians may acquire and possess
   5   semiautomatic, centerfire rifles and semiautomatic pistols and shotguns, provided
   6   the weapons do not have any of the proscribed accessories or features listed in
   7   California Penal Code section 30515(a).
   8             23. The Second Amendment may protect the right to possess certain
   9   firearm accessories or hardware necessary to make the firearm operable. See
  10   Fyock, 779 F.3d at 997 (“[O]ur case law supports the conclusion that there must
  11   also be some corollary, albeit not unfettered, right to possess the magazines
  12   necessary to render those firearms operable.” (emphasis added) (quoting Jackson,
  13   746 F.3d at 967).
  14             24. The challenged provisions of the AWCA regulate the manner in which
  15   certain rifles, pistols, and shotguns may be configured also because none of the
  16   features enumerated in California Penal Code section 30515(a) are necessary to
  17   operate a firearm.
  18             25. The challenged provisions of the AWCA does not render the firearms
  19   prohibited thereunder inoperable; thus, the burden on the core Second Amendment
  20   right, if any, is minimal.
  21             26. Intermediate scrutiny applies to the examination of the challenged
  22   provisions of the AWCA. See Rupp, 401 F. Supp. 3d at 988-89.
  23   V.    THE AWCA IS REASONABLY FITTED TO IMPORTANT GOVERNMENT
             INTERESTS.
  24
  25             27. A regulation satisfies intermediate scrutiny if (1) the government’s
  26   stated objective is “significant, substantial, or important”; and (2) there is a
  27   “‘reasonable fit’ between the challenged regulation and the asserted objective.”
  28   Silvester, 843 F.3d at 821-22 (citation omitted).
                                                   24
            Defendants’ Proposed Findings of Fact & Conclusions of Law (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 86 Filed 01/27/21 PageID.9576 Page 27 of 30



   1           28. Intermediate scrutiny does not require the fit between the challenged
   2   regulation and the stated objective to be perfect, nor does it require that the
   3   regulation be the least restrictive means of serving the interest. Jackson, 746 F.3d
   4   at 969. Rather, the government “must be allowed a reasonable opportunity to
   5   experiment with solutions to admittedly serious problems.” Id. at 969-70 (quoting
   6   City of Renton v. Playtime Theatres, Inc., 475 U.S. 41, 52 (1986)).
   7           29. In determining whether a law survives intermediate scrutiny, courts
   8   “afford substantial deference to the predictive judgments of the legislature.” Pena
   9   v. Lindley, 898 F.3d 969, 979 (9th Cir. 2018) (quotation omitted). Even when the
  10   record contains “conflicting legislative evidence,” intermediate scrutiny “allow[s]
  11   the government to select among reasonable alternatives in its policy decisions.” Id.
  12   (quotation omitted).
  13           30. Deferential review is particularly appropriate here because “the
  14   legislature is ‘far better equipped than the judiciary’ to make sensitive public policy
  15   judgments (within constitutional limits) concerning the dangers in carrying firearms
  16   and the manner to combat those risks.” Kachalsky v. Cty. of Westchester, 701 F.3d
  17   81, 97 (2d Cir. 2012) (quotation omitted).
  18           31. Under intermediate scrutiny, the government may “rely on any
  19   evidence ‘reasonably believed to be relevant’ to substantiate its important
  20   interests,” and the Court “may consider ‘the legislative history of the enactment as
  21   well as studies in the record or cited in pertinent case law.’” Fyock, 779 F.3d at
  22   1000 (quotations omitted). Such “evidence need only ‘fairly support[]’ [the
  23   government’s] conclusions.” Pena, 898 F.3d at 982 (quotation omitted).
  24           32. “It is beyond question that the government’s interest in promoting
  25   public safety and reducing gun violence is important or substantial.” Rupp, 401 F.
  26   Supp. 3d at 990 (quotation omitted); see, e.g., Fyock, 779 F.3d at 1000; Chovan,
  27   735 F.3d at 1135.
  28
                                                  25
          Defendants’ Proposed Findings of Fact & Conclusions of Law (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 86 Filed 01/27/21 PageID.9577 Page 28 of 30



   1           33. The AWCA satisfies intermediate scrutiny because it furthers the
   2   State’s important interests by restricting a particularly dangerous subset of firearms
   3   that pose an acute danger to the public and law enforcement.
   4           34. Correlative evidence of the harms of assault weapons is sufficient to
   5   show a reasonable fit under intermediate scrutiny. See Rupp, 401 F. Supp. 3d at
   6   993 (“Even assuming there is not direct causal evidence between mass shootings
   7   and higher casualty rates and rifles within the scope of the AWCA, California is
   8   entitled to make ‘reasonable inferences’ from the available data that shows a
   9   correlation.” (quoting Worman, 922 F.3d at 40)); S.F. Veteran Police Officers Ass’n
  10   v. City & Cty. of San Francisco, 18 F. Supp. 3d 997, 1003 (N.D. Cal. 2014)
  11   (holding that LCM restrictions satisfied intermediate scrutiny where “[t]he record
  12   demonstrates that there is a very high correlation between mass shootings and the
  13   use of [LCMs]”); see also Fantasyland Video, Inc. v. Cty. of San Diego, 505 F.3d
  14   996, 1002 (9th Cir. 2007) (upholding law under First Amendment based on “studies
  15   and reports, reported court decisions, and anecdotal testimony” supporting a
  16   “correlation between adult establishments and negative secondary effects” under
  17   intermediate scrutiny).
  18           35. Consistent with the unanimous view of the five federal circuit courts
  19   that have examined assault-weapon restrictions, the AWCA amply satisfies
  20   intermediate scrutiny.
  21   VI. ALTERNATIVELY, THE AWCA SATISFIES STRICT SCRUTINY.
  22           36.    Intermediate scrutiny is the appropriate standard to apply to the
  23   AWCA; alternatively the AWCA is constitutional even under strict scrutiny.
  24           37.    The State’s public-safety interests in reducing the incidence and
  25   lethality of gun violence are compelling. See Defs.’ Ex. C (Donohue Decl.) ¶¶ 28-
  26   36; Defs.’ Ex. E (Klarevas Decl.) ¶¶ 9-11.
  27           38. The AWCA is narrowly tailored to those interests by restricting certain
  28   military-style configurations that enhance the lethality of firearms and their
                                                 26
          Defendants’ Proposed Findings of Fact & Conclusions of Law (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 86 Filed 01/27/21 PageID.9578 Page 29 of 30



   1   effectiveness in mass shootings and violence against law enforcement personnel.
   2   See supra Proposed Findings of Fact, Section V.
   3               39. The unrebutted correlation strongly supports the reasonableness of the
   4   AWCA’s fit. See Rupp, 401 F. Supp. 3d at 993 (noting that “‘a correlation between
   5   the use of assault weapons and the number of victims injured or killed’ makes it
   6   ‘[m]ore likely’ that there is a causal relationship” and that “California is entitled to
   7   make ‘reasonable inferences’ from the available data that shows a correlation”
   8   (citations omitted)).
   9               40. The State is not restricted to examining mass shootings in California to
  10   demonstrate a reasonable fit and may “rely on any evidence ‘reasonably believed to
  11   be relevant’”—such as mass shootings in other jurisdictions—“to substantiate its
  12   important interests” under intermediate scrutiny. Fyock, 779 F.3d at 1000
  13   (quotations omitted).
  14   Dated: January 27, 2021                          Respectfully Submitted,
  15                                                    XAVIER BECERRA
                                                        Attorney General of California
  16                                                    MARK R. BECKINGTON
                                                        Supervising Deputy Attorney General
  17                                                    JOSE A. ZELIDON-ZEPEDA
                                                        PETER H. CHANG
  18                                                    Deputy Attorneys General
  19
                                                        s/ John D. Echeverria
  20
                                                        JOHN D. ECHEVERRIA
  21                                                    Deputy Attorney General
                                                        Attorneys for Defendants
  22   SA2019104420
       42531575.docxs
  23
  24
  25
  26
  27
  28
                                                   27
           Defendants’ Proposed Findings of Fact & Conclusions of Law (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 86 Filed 01/27/21 PageID.9579 Page 30 of 30




                                    CERTIFICATE OF SERVICE

  Case Name:        James Miller et al. v. Xavier Becerra, et al.
  Case No.          3:19-cv-01537-BEN-JLB

  I hereby certify that on January 27, 2021, I electronically filed the following documents with the
  Clerk of the Court by using the CM/ECF system:
   DEFENDANTS’ PROPOSED FINDINGS OF FACT AND
   CONCLUSIONS OF LAW
  I certify that all participants in the case are registered CM/ECF users and that service will be
  accomplished by the CM/ECF system.
  I declare under penalty of perjury under the laws of the State of California and the United States
  of America the foregoing is true and correct and that this declaration was executed on January
  27, 2021, at San Francisco, California.


                  Robert Hallsey                                    /s/ Robert Hallsey
                    Declarant                                            Signature

  SA2019104420
  42531559.docx
